        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 1 of 21



1    Jeremy C. Johnson, Bar #025203
     Christopher K. Heo, Bar #033983
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7868
     jjohnson@jshfirm.com
5    cheo@jshfirm.com
6    Attorneys for Defendant DT Automotive
     Center, Inc., dba Desert Toyota of Tucson
7
8                             UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
10   Linnea M. Gashi-Doberdoli,                         NO. 4:18-cv-00483-RM
11                                         Plaintiff,   DEFENDANT DT AUTOMOTIVE
                                                        CENTER, INC. DBA DESERT
12                v.                                    TOYOTA OF TUCSON’S
                                                        ANSWER TO PLAINTIFF’S
13   DT Automotive Center, Inc. dba Desert Toyota       COMPLAINT
     of Tucson; Truwest Credit Union; America
14   First Credit Union, Tucson Federal Credit
     Union; Experian Information Solutions, Inc.,
15   Transunion, LLC,
16                                      Defendants.
17
18                Defendant DT Automotive Center, Inc. dba Desert Toyota of Tucson
19   (hereinafter “Defendant”), by and through undersigned counsel, for their Answer to
20   Plaintiff’s Complaint admit, deny, and allege as follows:
21                              I. PRELIMINARY STATEMENT
22                1.     In answering Paragraph 1 of Plaintiff’s Complaint, Defendant admits
23   only that Plaintiff filed a Complaint against Defendants DT Automotive Center, Inc. dba
24   Desert Toyota of Tucson, TruWest Credit Union, and Arizona Central Credit Union on
25   September 26, 2018. Defendant denies all other allegations contained in Paragraph 1 of
26   Plaintiff’s Complaint.
27
28
     7168931.1
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 2 of 21



1                  2.      In answering Paragraph 2 of Plaintiff’s Complaint, Defendant admits
2    only that Plaintiff and Defendant agreed to terms to purchase a used truck. Defendant
3    denies all other allegations contained in Paragraph 2 of Plaintiff’s Complaint.
4                  3.      Defendant denies the allegations contained in Paragraph 3 of
5    Plaintiff’s Complaint.
6                  4.      Defendant denies the allegations contained in Paragraph 4 of
7    Plaintiff’s Complaint.
8                  5.      The allegations contained in Paragraph 5 of Plaintiff’s Complaint are
9    not directed towards this Defendant and therefore no response is required. To the extent a
10   response is required, Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations and therefore denies the allegations.
12                 6.      Defendant denies the allegations contained in Paragraph 6 of
13   Plaintiff’s Complaint.
14                 7.      Defendant denies the allegations contained in Paragraph 7 of
15   Plaintiff’s Complaint.
16                                       II. JURISDICTION
17                 8.      In answering Paragraph 8 of Plaintiff’s Complaint, Defendant does
18   not contest Plaintiff’s allegation that this Court has federal question jurisdiction over this
19   case.
20                 9.      In answering Paragraph 9 of Plaintiff’s Complaint, Defendant does
21   not contest Plaintiff’s allegations that this Court has supplemental jurisdiction over this
22   case.
23                       III. VENUE & INTRA-DISTRICT ASSIGNMENT
24                 10.     In answering Paragraph 10 of Plaintiff’s Complaint, Defendant
25   admits only that venue is proper in the District of Arizona. Defendant denies all other
26   allegations contained in Paragraph 10 of Plaintiff’s Complaint.
27
28
     7168931.1                                      2
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 3 of 21



1                  11.    Upon information and belief, Defendant admits only that Plaintiff
2    resides in Pima County. Defendant denies all other allegations contained in Paragraph 11
3    of Plaintiff’s Complaint.
4                                        IV. THE PARTIES
5                  12.    Defendant is without sufficient knowledge or information to form a
6    belief as to the truth of the allegations contained in Paragraph 12 of Plaintiff’s Complaint
7    and therefore deny the same.
8                  13.    Defendant admits the allegations contained in Paragraph 13 of
9    Plaintiff’s Complaint.
10                 14.    The allegations contained in Paragraph 14 of Plaintiff’s Complaint
11   are not directed towards this Defendant and therefore no response is required. To the
12   extent a response is required, Defendant is without sufficient knowledge or information to
13   form a belief as to the truth of the allegations and therefore denies the allegations.
14                 15.    The allegations contained in Paragraph 15 of Plaintiff’s Complaint
15   are not directed towards this Defendant and therefore no response is required. To the
16   extent a response is required, Defendant is without sufficient knowledge or information to
17   form a belief as to the truth of the allegations and therefore denies the allegations.
18                 16.    The allegations contained in Paragraph 16 of Plaintiff’s Complaint
19   are not directed towards this Defendant and therefore no response is required. To the
20   extent a response is required, Defendant is without sufficient knowledge or information to
21   form a belief as to the truth of the allegations and therefore denies the allegations.
22                 17.    The allegations contained in Paragraph 17 of Plaintiff’s Complaint
23   are not directed towards this Defendant and therefore no response is required. To the
24   extent a response is required, Defendant is without sufficient knowledge or information to
25   form a belief as to the truth of the allegations and therefore denies the allegations.
26                 18.    The allegations contained in Paragraph 18 of Plaintiff’s Complaint
27   are not directed towards this Defendant and therefore no response is required. To the
28
     7168931.1                                     3
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 4 of 21



1    extent a response is required, Defendant is without sufficient knowledge or information to
2    form a belief as to the truth of the allegations and therefore denies the allegations.
3                  19.    The allegations contained in Paragraph 19 of Plaintiff’s Complaint
4    are not directed towards this Defendant and therefore no response is required. To the
5    extent a response is required, Defendant is without sufficient knowledge or information to
6    form a belief as to the truth of the allegations and therefore denies the allegations.
7                  20.    The allegations contained in Paragraph 20 of Plaintiff’s Complaint
8    are not directed towards this Defendant and therefore no response is required. To the
9    extent a response is required, Defendant is without sufficient knowledge or information to
10   form a belief as to the truth of the allegations and therefore denies the allegations.
11               V. GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
12                 21.    In answering Paragraph 21 of Plaintiff’s Complaint, Defendant
13   admits only that Plaintiff went to Desert Toyota on December 5, 2017. Defendant is
14   without sufficient knowledge or information to form a belief as the truth of the remaining
15   allegations and therefore denies the same.
16                 22.    Defendant is without sufficient knowledge or information to form a
17   belief as to the truth of the allegations contained in Paragraph 22 of Plaintiff’s Complaint
18   and therefore denies the same.
19                 23.    Defendant is without sufficient knowledge or information to form a
20   belief as to the truth of the allegations contained in Paragraph 23 of Plaintiff’s Complaint
21   and therefore denies the same.
22                 24.    Defendant is without sufficient knowledge or information to form a
23   belief as to the truth of the allegations contained in Paragraph 24 of Plaintiff’s Complaint
24   and therefore denies the same.
25                 25.    Defendant is without sufficient knowledge or information to form a
26   belief as to the truth of the allegations contained in Paragraph 25 of Plaintiff’s Complaint
27   and therefore denies the same.
28
     7168931.1                                     4
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 5 of 21



1                  26.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 26 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  27.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 27 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  28.    Defendant is without sufficient knowledge or information to form a
8    belief as to the truth of the allegations contained in Paragraph 28 of Plaintiff’s Complaint
9    and therefore denies the same.
10                 29.    Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations contained in Paragraph 29 of Plaintiff’s Complaint
12   and therefore denies the same.
13                 30.    Defendant is without sufficient knowledge or information to form a
14   belief as to the truth of the allegations contained in Paragraph 30 of Plaintiff’s Complaint
15   and therefore denies the same.
16                 31.    Defendant is without sufficient knowledge or information to form a
17   belief as to the truth of the allegations contained in Paragraph 31 of Plaintiff’s Complaint
18   and therefore denies the same.
19                 32.    Defendant is without sufficient knowledge or information to form a
20   belief as to the truth of the allegations contained in Paragraph 32 of Plaintiff’s Complaint
21   and therefore denies the same.
22                 33.    In answering Paragraph 33 of Plaintiff’s Complaint, Defendant
23   admits only that Plaintiff signed documents to finalize her purchase of the Toyota Tundra.
24   Defendant denies the remaining allegations.
25                 34.    In answering Paragraph 34 of Plaintiff’s Complaint, Defendant
26   admits only that Plaintiff traded in a vehicle as part of the purchase of the Toyota Tundra.
27   Defendant is without sufficient knowledge or information to form a belief as to the truth
28
     7168931.1                                     5
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 6 of 21



1    of the remaining allegations contained in Paragraph 34 of Plaintiff’s Complaint and
2    therefore denies the same.
3                  35.    Defendant denies the allegations contained in Paragraph 35 of
4    Plaintiff’s Complaint.
5                  36.    Defendant is without sufficient knowledge or information to form a
6    belief as to the truth of the allegations contained in Paragraph 36 of Plaintiff’s Complaint
7    and therefore denies the same.
8                  37.    Defendant is without sufficient knowledge or information to form a
9    belief as to the truth of the allegations contained in Paragraph 37 of Plaintiff’s Complaint
10   and therefore denies the same.
11                 38.    Defendant is without sufficient knowledge or information to form a
12   belief as to the truth of the allegations contained in Paragraph 38 of Plaintiff’s Complaint
13   and therefore denies the same.
14                 39.    Defendant is without sufficient knowledge or information to form a
15   belief as to the truth of the allegations contained in Paragraph 39 of Plaintiff’s Complaint
16   and therefore denies the same.
17                 40.    Defendant is without sufficient knowledge or information to form a
18   belief as to the truth of the allegations contained in Paragraph 40 of Plaintiff’s Complaint
19   and therefore denies the same.
20                 41.    Defendant is without sufficient knowledge or information to form a
21   belief as to the truth of the allegations contained in Paragraph 41 of Plaintiff’s Complaint
22   and therefore denies the same.
23                 42.    Defendant is without sufficient knowledge or information to form a
24   belief as to the truth of the allegations contained in Paragraph 42 of Plaintiff’s Complaint
25   and therefore denies the same.
26                 43.    Defendant is without sufficient knowledge or information to form a
27   belief as to the truth of the allegations contained in Paragraph 43 of Plaintiff’s Complaint
28   and therefore denies the same.
     7168931.1                                     6
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 7 of 21



1                  44.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 44 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  45.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 45 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  46.    Defendant is without sufficient knowledge or information to form a
8    belief as to the truth of the allegations contained in Paragraph 46 of Plaintiff’s Complaint
9    and therefore denies the same.
10                 47.    Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations contained in Paragraph 47 of Plaintiff’s Complaint
12   and therefore denies the same.
13                 48.    In answering Paragraph 48 of Plaintiff’s Complaint, Defendant
14   admits only that Plaintiff was asked to pay an additional $1,000. Defendant is without
15   sufficient knowledge or information to form a belief as to the truth of the remaining
16   allegations contained in Paragraph 48 of Plaintiff’s Complaint and therefore denies the
17   same.
18                 49.    Defendant is without sufficient knowledge or information to form a
19   belief as to the truth of the allegations contained in Paragraph 49 of Plaintiff’s Complaint
20   and therefore denies the same.
21                 50.    Defendant is without sufficient knowledge or information to form a
22   belief as to the truth of the allegations contained in Paragraph 50 of Plaintiff’s Complaint
23   and therefore denies the same.
24                 51.    Defendant is without sufficient knowledge or information to form a
25   belief as to the truth of the allegations contained in Paragraph 51 of Plaintiff’s Complaint
26   and therefore denies the same.
27
28
     7168931.1                                     7
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 8 of 21



1                  52.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 52 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  53.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 53 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  54.    Defendant is without sufficient knowledge or information to form a
8    belief as to the truth of the allegations contained in Paragraph 54 of Plaintiff’s Complaint
9    and therefore denies the same.
10                 55.    Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations contained in Paragraph 55 of Plaintiff’s Complaint
12   and therefore denies the same.
13                 56.    Defendant is without sufficient knowledge or information to form a
14   belief as to the truth of the allegations contained in Paragraph 56 of Plaintiff’s Complaint
15   and therefore denies the same.
16                 57.    Defendant is without sufficient knowledge or information to form a
17   belief as to the truth of the allegations contained in Paragraph 57 of Plaintiff’s Complaint
18   and therefore denies the same.
19                 58.    Defendant is without sufficient knowledge or information to form a
20   belief as to the truth of the allegations contained in Paragraph 58 of Plaintiff’s Complaint
21   and therefore denies the same.
22                 59.    Defendant is without sufficient knowledge or information to form a
23   belief as to the truth of the allegations contained in Paragraph 59 of Plaintiff’s Complaint
24   and therefore denies the same.
25                 60.    Defendant is without sufficient knowledge or information to form a
26   belief as to the truth of the allegations contained in Paragraph 60 of Plaintiff’s Complaint
27   and therefore denies the same.
28
     7168931.1                                     8
        Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 9 of 21



1                  61.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 61 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  62.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 62 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  63.    Defendant is without sufficient knowledge or information to form a
8    belief as to the truth of the allegations contained in Paragraph 63 of Plaintiff’s Complaint
9    and therefore denies the same.
10                 64.    Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations contained in Paragraph 64 of Plaintiff’s Complaint
12   and therefore denies the same.
13                 65.    Defendant is without sufficient knowledge or information to form a
14   belief as to the truth of the allegations contained in Paragraph 65 of Plaintiff’s Complaint
15   and therefore denies the same.
16                 66.    Defendant is without sufficient knowledge or information to form a
17   belief as to the truth of the allegations contained in Paragraph 66 of Plaintiff’s Complaint
18   and therefore denies the same.
19                 67.    Defendant is without sufficient knowledge or information to form a
20   belief as to the truth of the allegations contained in Paragraph 67 of Plaintiff’s Complaint
21   and therefore denies the same.
22                 68.    Defendant is without sufficient knowledge or information to form a
23   belief as to the truth of the allegations contained in Paragraph 68 of Plaintiff’s Complaint
24   and therefore denies the same.
25                 69.    Defendant is without sufficient knowledge or information to form a
26   belief as to the truth of the allegations contained in Paragraph 69 of Plaintiff’s Complaint
27   and therefore denies the same.
28
     7168931.1                                     9
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 10 of 21



1                  70.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 70 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  71.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 71 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  72.    Defendant is without sufficient knowledge or information to form a
8    belief as to the truth of the allegations contained in Paragraph 72 of Plaintiff’s Complaint
9    and therefore denies the same.
10                 73.    Defendant is without sufficient knowledge or information to form a
11   belief as to the truth of the allegations contained in Paragraph 73 of Plaintiff’s Complaint
12   and therefore denies the same.
13                 74.    Defendant is without sufficient knowledge or information to form a
14   belief as to the truth of the allegations contained in Paragraph 74 of Plaintiff’s Complaint
15   and therefore denies the same.
16                 75.    In answering Paragraph 75 of Plaintiff’s Complaint, Defendant
17   admits only that Mr. Rockov met with Plaintiff and that Mr. Rockov showed her a
18   document. Defendant is without sufficient knowledge or information to form a belief as to
19   the truth of the remaining allegations contained in Paragraph 75 of Plaintiff’s Complaint
20   and therefore denies the same.
21                 76.    Defendant is without sufficient knowledge or information to form a
22   belief as to the truth of the allegations contained in Paragraph 76 of Plaintiff’s Complaint
23   and therefore denies the same.
24                 77.    Defendant is without sufficient knowledge or information to form a
25   belief as to the truth of the allegations contained in Paragraph 77 of Plaintiff’s Complaint
26   and therefore denies the same.
27
28
     7168931.1                                    10
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 11 of 21



1                  78.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 78 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  79.    Defendant is without sufficient knowledge or information to form a
5    belief as to the truth of the allegations contained in Paragraph 79 of Plaintiff’s Complaint
6    and therefore denies the same.
7                  80.    Upon information and belief, Defendant admits the allegations
8    contained in Paragraph 80 of Plaintiff’s Complaint.
9                  81.    Defendant is without sufficient knowledge or information to form a
10   belief as to the truth of the allegations contained in Paragraph 81 of Plaintiff’s Complaint
11   and therefore denies the same.
12                 82.    Defendant is without sufficient knowledge or information to form a
13   belief as to the truth of the allegations contained in Paragraph 82 of Plaintiff’s Complaint
14   and therefore denies the same.
15                 83.    Defendant denies the allegations contained in Paragraph 83 of
16   Plaintiff’s Complaint.
17                 84.    Defendant is without sufficient knowledge or information to form a
18   belief as to the truth of the allegations contained in Paragraph 84 of Plaintiff’s Complaint
19   and therefore denies the same.
20                 85.    Defendant is without sufficient knowledge or information to form a
21   belief as to the truth of the allegations contained in Paragraph 85 of Plaintiff’s Complaint
22   and therefore denies the same.
23                 86.    Defendant is without sufficient knowledge or information to form a
24   belief as to the truth of the allegations contained in Paragraph 86 of Plaintiff’s Complaint
25   and therefore denies the same.
26                 87.    Defendant is without sufficient knowledge or information to form a
27   belief as to the truth of the allegations contained in Paragraph 87 of Plaintiff’s Complaint
28   and therefore denies the same.
     7168931.1                                    11
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 12 of 21



1                            DEFENDANT CREDITOR INQUIRIES
2                  88.    Defendant is without sufficient knowledge or information to form a

3    belief as to the truth of the allegations contained in Paragraph 88 of Plaintiff’s Complaint

4    and therefore denies the same.

5                  89.    Defendant is without sufficient knowledge or information to form a

6    belief as to the truth of the allegations contained in Paragraph 89 of Plaintiff’s Complaint

7    and therefore denies the same.

8                  90.    Defendant is without sufficient knowledge or information to form a

9    belief as to the truth of the allegations contained in Paragraph 90 of Plaintiff’s Complaint

10   and therefore denies the same.

11                 91.    Defendant is without sufficient knowledge or information to form a

12   belief as to the truth of the allegations contained in Paragraph 91 of Plaintiff’s Complaint

13   and therefore denies the same.

14                 92.    The allegations contained in Paragraph 92 of Plaintiff’s Complaint

15   are not directed towards this Defendant and therefore no response is required. To the

16   extent a response is required, Defendant is without sufficient knowledge or information to

17   form a belief as to the truth of the allegations and therefore denies the allegations.

18                 93.    The allegations contained in Paragraph 93 of Plaintiff’s Complaint

19   are not directed towards this Defendant and therefore no response is required. To the

20   extent a response is required, Defendant is without sufficient knowledge or information to

21   form a belief as to the truth of the allegations and therefore denies the allegations.

22                 94.    Defendant is without sufficient knowledge or information to form a

23   belief as to the truth of the allegations contained in Paragraph 94 of Plaintiff’s Complaint

24   and therefore denies the same.

25                 95.    The allegations contained in Paragraph 95 of Plaintiff’s Complaint

26   are not directed towards this Defendant and therefore no response is required. To the

27   extent a response is required, Defendant is without sufficient knowledge or information to

28   form a belief as to the truth of the allegations and therefore denies the allegations.
     7168931.1                                     12
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 13 of 21



1                    96.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 96 of Plaintiff’s Complaint
3    and therefore denies the same.
4                    97.    The allegations contained in Paragraph 97 of Plaintiff’s Complaint
5    are not directed towards this Defendant and therefore no response is required. To the
6    extent a response is required, Defendant is without sufficient knowledge or information to
7    form a belief as to the truth of the allegations and therefore denies the allegations.
8                    98.    Defendant is without sufficient knowledge or information to form a
9    belief as to the truth of the allegations contained in Paragraph 98 of Plaintiff’s Complaint
10   and therefore denies the same.
11                   99.    The allegations contained in Paragraph 99 of Plaintiff’s Complaint
12   are not directed towards this Defendant and therefore no response is required. To the
13   extent a response is required, Defendant is without sufficient knowledge or information to
14   form a belief as to the truth of the allegations and therefore denies the allegations.
15                   100.   Defendant is without sufficient knowledge or information to form a
16   belief as to the truth of the allegations contained in Paragraph 100 of Plaintiff’s Complaint
17   and therefore denies the same.
18               DEFENDANT TRUWEST CREDIT UNION INQUIRY AND CREDIT
                                    EXTENSION
19
                     101.   Defendant is without sufficient knowledge or information to form a
20
     belief as to the truth of the allegations contained in Paragraph 101 of Plaintiff’s Complaint
21
     and therefore denies the same.
22
                     102.   Defendant is without sufficient knowledge or information to form a
23
     belief as to the truth of the allegations contained in Paragraph 102 of Plaintiff’s Complaint
24
     and therefore denies the same.
25
                     103.   Defendant is without sufficient knowledge or information to form a
26
     belief as to the truth of the allegations contained in Paragraph 103 of Plaintiff’s Complaint
27
     and therefore denies the same.
28
     7168931.1                                     13
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 14 of 21



1                  104.   Defendant denies the allegations contained in Paragraph 104 of
2    Plaintiff’s Complaint.
3                  105.   The allegations contained in Paragraph 105 of Plaintiff’s Complaint
4    are not directed towards this Defendant and therefore no response is required. To the
5    extent a response is required, Defendant is without sufficient knowledge or information to
6    form a belief as to the truth of the allegations and therefore denies the allegations.
7                  106.   The allegations contained in Paragraph 106 of Plaintiff’s Complaint
8    are not directed towards this Defendant and therefore no response is required. To the
9    extent a response is required, Defendant is without sufficient knowledge or information to
10   form a belief as to the truth of the allegations and therefore denies the allegations.
11                 107.   Defendant is without sufficient knowledge or information to form a
12   belief as to the truth of the allegations contained in Paragraph 107 of Plaintiff’s Complaint
13   and therefore denies the same.
14                 108.   The allegations contained in Paragraph 108 of Plaintiff’s Complaint
15   are not directed towards this Defendant and therefore no response is required. To the
16   extent a response is required, Defendant is without sufficient knowledge or information to
17   form a belief as to the truth of the allegations and therefore denies the allegations.
18                 109.   The allegations contained in Paragraph 109 of Plaintiff’s Complaint
19   are not directed towards this Defendant and therefore no response is required. To the
20   extent a response is required, Defendant is without sufficient knowledge or information to
21   form a belief as to the truth of the allegations and therefore denies the allegations.
22                 110.   The allegations contained in Paragraph 110 of Plaintiff’s Complaint
23   are not directed towards this Defendant and therefore no response is required. To the
24   extent a response is required, Defendant is without sufficient knowledge or information to
25   form a belief as to the truth of the allegations and therefore denies the allegations.
26       Count I: Violations for the Federal Equal Credit Opportunity Act 15 U.S.C.
                                          §1691(d)
27      DESERT TOYOTA, Tucson Federal Credit Union, America First Credit Union,
                                    TruWest Credit Union
28
     7168931.1                                     14
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 15 of 21



1                  111.    Defendant incorporates its responses to Paragraphs 1 through 110 of
2    Plaintiff’s Complaint, as if stated fully herein.
3                  112.    Defendant denies the allegations contained in Paragraph 112 of
4    Plaintiff’s Complaint as they pertain to Defendant.
5                  113.    Defendant denies the allegations contained in Paragraph 113 of
6    Plaintiff’s Complaint as they pertain to Defendant.
7                  114.    Defendant denies the allegations contained in Paragraph 114 of
8    Plaintiff’s Complaint as they pertain to Defendant.
9                  115.    Defendant is without sufficient knowledge or information to form a
10   belief as to the truth of the allegations contained in Paragraph 115 of Plaintiff’s Complaint
11   and therefore denies the same.
12       Count II: Violation of the Equal Credit Opportunity Act 15 U.S.C. §1691(a)(1)
                                      DESERT TOYOTA
13
                   116.    Defendant incorporates its responses to Paragraphs 1 through 115 of
14
     Plaintiff’s Complaint, as if stated fully herein.
15
                   117.    Defendant denies the allegations contained in Paragraph 117 of
16
     Plaintiff’s Complaint.
17
                   118.    Defendant denies the allegations contained in Paragraph 118 of
18
     Plaintiff’s Complaint.
19
                   119.    Defendant denies the allegations contained in Paragraph 119 of
20
     Plaintiff’s Complaint.
21
                   120.    Defendant denies the allegations contained in Paragraph 120 of
22
     Plaintiff’s Complaint.
23
             Count III: Violations for the Federal Fair Credit Reporting Act
24                                 16 U.S.C. §1681b(f)
        DESERT TOYOTA, Tucson Federal Credit Union, America First Credit Union,
25                               TruWest Credit Union
26                 121.    Defendant incorporates its responses to Paragraphs 1 through 120 of
27   Plaintiff’s Complaint, as if stated fully herein.
28
     7168931.1                                     15
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 16 of 21



1                  122.    Defendant denies the allegations contained in Paragraph 122 of
2    Plaintiff’s Complaint as they pertain to Defendant.
3                  123.    Defendant is without sufficient knowledge or information to form a
4    belief as to the truth of the allegations contained in Paragraph 123 of Plaintiff’s Complaint
5    and therefore denies the same.
6                  124.    An affirmative response is not required to Paragraph 124 of
7    Plaintiff’s Complaint. To the extent a response is required, Defendant denies the
8    allegations contained in Paragraph 124 of Plaintiff’s Complaint.
9                  125.    In answering Paragraph 125 of Plaintiff’s Complaint, Defendant
10   admits only to those duties imposed upon it by law and, further pleading, states that it
11   complied with any and all such duties.
12                 126.    Defendant is without sufficient knowledge or information to form a
13   belief as to the truth of the allegations contained in Paragraph 126 of Plaintiff’s Complaint
14   and therefore denies the same.
15                 127.    Defendant denies the allegations contained in Paragraph 127 of
16   Plaintiff’s Complaint as they pertain to Defendant.
17                 128.    Defendant denies the allegations contained in Paragraph 128 of
18   Plaintiff’s Complaint as they pertain to Defendant.
19                 129.    Defendant denies the allegations contained in Paragraph 129 of
20   Plaintiff’s Complaint as they pertain to Defendant.
21                 130.    Defendant denies the allegations contained in Paragraph 130 of
22   Plaintiff’s Complaint as they pertain to Defendant.
23                 131.    Defendant denies the allegations contained in Paragraph 131 of
24   Plaintiff’s Complaint as they pertain to Defendant.
25                  Count IV: Violations of the Arizona Consumer Fraud Act
                                  A.R.S. §44-1521 to 44-1534
26                                    DESERT TOYOTA
27                 132.    Defendant incorporates its responses to Paragraphs 1 through 131 of
28   Plaintiff’s Complaint, as if stated fully herein.
     7168931.1                                     16
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 17 of 21



1                  133.   Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 133 of Plaintiff’s Complaint
3    and therefore denies the same.
4                  134.   Upon information and belief, Defendant admits the allegations
5    contained in Paragraph 134 of Plaintiff’s Complaint.
6                  135.   Defendant is without sufficient knowledge or information to form a
7    belief as to the truth of the allegations contained in Paragraph 135 of Plaintiff’s Complaint
8    and therefore denies the same.
9                  136.   Defendant is without sufficient knowledge or information to form a
10   belief as to the truth of the allegations contained in Paragraph 136 of Plaintiff’s Complaint
11   and therefore denies the same.
12                 137.   Defendant denies the allegations contained in Paragraph 137 of
13   Plaintiff’s Complaint.
14                 138.   Defendant denies the allegations contained in Paragraph 138 of
15   Plaintiff’s Complaint.
16                 139.   Defendant denies the allegations contained in Paragraph 139 of
17   Plaintiff’s Complaint.
18                 140.   Defendant denies the allegations contained in Paragraph 140 of
19   Plaintiff’s Complaint.
20                 141.   Defendant is without sufficient knowledge or information to form a
21   belief as to the truth of the allegations contained in Paragraph 141 of Plaintiff’s Complaint
22   and therefore denies the same.
23                 142.   Defendant denies the allegations contained in Paragraph 142 of
24   Plaintiff’s Complaint.
25                 143.   Defendant is without sufficient knowledge or information to form a
26   belief as to the truth of the allegations contained in Paragraph 143 of Plaintiff’s Complaint
27   and therefore denies the same.
28
     7168931.1                                    17
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 18 of 21



1                  144.    Defendant is without sufficient knowledge or information to form a
2    belief as to the truth of the allegations contained in Paragraph 144 of Plaintiff’s Complaint
3    and therefore denies the same. Defendant further denies any allegation that Defendant
4    created a false signature.
5                  145.    Defendant denies the allegations contained in Paragraph 145 of
6    Plaintiff’s Complaint.
7                  146.    Defendant denies the allegations contained in Paragraph 146 of
8    Plaintiff’s Complaint.
9                  147.    Defendant denies the allegations contained in Paragraph 147 of
10   Plaintiff’s Complaint.
11                Count V: Violations of the Federal Fair Credit Reporting Act
                                      15 U.S.C. §1691e(a)
12                                          Experian
13                 148.    Defendant incorporates its responses to Paragraphs 1 through 148 of
14   Plaintiff’s Complaint, as if stated fully herein.
15                 149.    The allegations contained in Paragraph 149 of Plaintiff’s Complaint
16   are not directed towards this Defendant and therefore no response is required. To the
17   extent a response is required, Defendant is without sufficient knowledge or information to
18   form a belief as to the truth of the allegations and therefore denies the allegations.
19                 150.    The allegations contained in Paragraph 150 of Plaintiff’s Complaint
20   are not directed towards this Defendant and therefore no response is required. To the
21   extent a response is required, Defendant is without sufficient knowledge or information to
22   form a belief as to the truth of the allegations and therefore denies the allegations.
23                 151.    Defendant denies the allegations contained in Paragraph 151 of
24   Plaintiff’s Complaint.
25                 152.    The allegations contained in Paragraph 152 of Plaintiff’s Complaint
26   are not directed towards this Defendant and therefore no response is required. To the
27   extent a response is required, Defendant is without sufficient knowledge or information to
28   form a belief as to the truth of the allegations and therefore denies the allegations.
     7168931.1                                     18
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 19 of 21



1                Count VI: Violations of the Federal Fair Credit Reporting Act
                                      15 U.S.C. §1691e(a)
2                                         TransUnion
3                  153.    Defendant incorporates its responses to Paragraphs 1 through 152 of

4    Plaintiff’s Complaint, as if stated fully herein.

5                  154.    The allegations contained in Paragraph 154 of Plaintiff’s Complaint

6    are not directed towards this Defendant and therefore no response is required. To the

7    extent a response is required, Defendant is without sufficient knowledge or information to

8    form a belief as to the truth of the allegations and therefore denies the allegations.

9                  155.    The allegations contained in Paragraph 155 of Plaintiff’s Complaint

10   are not directed towards this Defendant and therefore no response is required. To the

11   extent a response is required, Defendant is without sufficient knowledge or information to

12   form a belief as to the truth of the allegations and therefore denies the allegations.

13                 156.    Defendant denies the allegations contained in Paragraph 156 of

14   Plaintiff’s Complaint.

15                 157.    The allegations contained in Paragraph 157 of Plaintiff’s Complaint

16   are not directed towards this Defendant and therefore no response is required. To the

17   extent a response is required, Defendant is without sufficient knowledge or information to

18   form a belief as to the truth of the allegations and therefore denies the allegations.

19                                  AFFIRMATIVE DEFENSES
20                 1.      As and for a separate defense and in the alternative, Defendant

21   alleges that Plaintiff’s Complaint fails to state a claim upon which relief may be granted

22   against Defendant.

23                 2.      As and for a separate defense and in the alternative, Defendant

24   alleges that it breached no duty or obligation to Plaintiff.

25                 3.      As and for a separate defense and in the alternative, Defendant

26   alleges that Plaintiff’s damages, if any, are the result of her own actions or inactions and

27   are not the result of Defendant’s conduct.

28
     7168931.1                                     19
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 20 of 21



1                  4.      As and for a separate defense and in the alternative, Defendant
2    alleges that Plaintiff was negligent in whole or in part thereby reducing or eliminating any
3    damages owed by Defendant by way of the doctrine of comparative negligence, and in the
4    event judgment is rendered against Defendant, Defendant is entitled to have its
5    negligence, if any, compared to and contribution from other named and unnamed parties,
6    including Plaintiff, for their proportionate share of fault.
7                  5.      As and for a separate defense and in the alternative, Defendant
8    alleges that any damages incurred by Plaintiff was as the result of an intervening or
9    superseding cause or through the negligence of someone other than Defendant, all of
10   which bars or reduces recovery to Plaintiff herein from Defendant.
11                 6.      As and for a separate defense and in the alternative, Defendant
12   alleges that Plaintiff’s claims are barred because Defendant was under no obligation to
13   provide Plaintiff with notice of an adverse action under 15 U.S.C. §1691(d).
14                 7.      As and for a separate defense and in the alternative, Defendant
15   alleges that Plaintiff’s claims under 15 U.S.C. §1691(a)(1) are barred because inquiry into
16   marital status is allowed under Regulation B, 1002.5(c)(2)(iv) which allows inquiry into
17   marital status when the applicant resides in a community property state.
18                 8.      As and for a separate defense and in the alternative, Defendant
19   alleges that no consumer report was produced and therefore Plaintiff’s claims under 16
20   U.S.C. §1681b(f) are barred.
21                 9.      As and for a separate defense and in the alternative, Defendant
22   alleges that if a consumer report was produced under 16 U.S.C. §1681b(f), Plaintiff
23   authorized the use of the consumer report thereby barring her claims.
24                 10.     As and for a separate defense and in the alternative, Defendant
25   alleges that Plaintiff has failed to mitigate her damages, thus barring or reducing the
26   recovery against Defendant.
27                 11.     Although Defendant does not presently have specific facts in support
28   of the remaining defenses, it wishes to put counsel for Plaintiff upon notice that it raises
     7168931.1                                      20
       Case 4:18-cv-00483-RM Document 28 Filed 11/19/18 Page 21 of 21



1    the following defenses which, through subsequent discovery may, indeed, be supported by
2    the facts: lack of jurisdiction over the subject matter, lack of jurisdiction over the person,
3    arbitration and award, discharge in bankruptcy, duress, set-off, failure to join an
4    indispensable party, failure of consideration, fraud, illegality, laches, license, payment,
5    release, res judicata, estoppel, statute of frauds, statute of limitations, insufficiency of
6    process and insufficiency of service of process, and waiver.
7                  WHEREFORE, having fully answered the allegations of Plaintiff’s
8    Complaint, Defendant prays that it be dismissed with prejudice, that Plaintiff takes
9    nothing thereby, that Defendant be awarded its costs and attorney fees incurred, and for
10   such other and further relief as this Court deems just.
11                 DATED this 19th day of November 2018.
12                                                JONES, SKELTON & HOCHULI, P.L.C.
13
14                                                By /s/ Christopher K. Heo
                                                     Jeremy C. Johnson
15                                                   Christopher K. Heo
                                                     40 North Central Avenue, Suite 2700
16                                                   Phoenix, Arizona 85004
                                                     Attorneys for Defendant DT Automotive
17                                                   Center, Inc., dba Desert Toyota of Tucson
18
                                   CERTIFICATE OF SERVICE
19
                   I hereby certify that on this 19th day of November 2018, I caused the
20
     foregoing document to be filed electronically with the Clerk of Court through the
21
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
22
     system.
23
24   /s/ Lisa Drapeau
25
26
27
28
     7168931.1                                      21
